Citation Nr: 0620882	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for residuals of a 
fracture of the back with ankylosis, currently rated 30 
percent.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The May 2003 rating decision at issue also denied service 
connection for bilateral hearing loss, and the veteran 
initially appealed that determination.  But a more recent 
rating decision in October 2004 granted service connection 
for bilateral hearing loss.  The record does not reflect the 
veteran has appealed either the rating or effective date 
assigned for the disability.  So his bilateral hearing loss 
claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

On his October 2004 substantive appeal, VA Form 9, the 
veteran checked the box indicating he wanted a hearing at the 
RO before the Board.  But on another Form 9, received in 
December 2004, he checked the box indicating he did not want 
a hearing before the Board.  The RO sent him a letter in 
January 2005 requesting clarification of this and stating 
that, if he did not respond, the RO would assume he no longer 
wanted a hearing.  He did not respond.  Therefore, as 
indicated, the Board assumes he no longer wants a hearing 
before the Board and will proceed with his claims.

One of the claims currently before the Board - for an 
increased rating for residuals of a fracture of the back with 
ankylosis - is being REMANDED to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDINGS OF FACT

1.  According to the medical evidence of record, it is just 
as likely as not the veteran's tinnitus is attributable to 
his military service.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The medical evidence shows the veteran does not have 
PTSD.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through October 2003 have been obtained, 
and he was provided VA compensation examinations to assess 
the etiology of his tinnitus and claimed PTSD - the 
dispositive issues.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide content-complying VCAA notice before any initial 
unfavorable agency of original jurisdiction (i.e., RO) 
decision.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claims in May 2003, not until after sending 
the veteran a VCAA letter in November 2002.  Consequently, 
there was no error in the timing of the VCAA notice.



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran's claims in this case are for service connection.  
However, although he was provided notice of what type of 
information and evidence was needed to rate these 
disabilities (in the event they are service connected), he 
was not provided notice of the type of evidence necessary to 
establish an effective date if these claims are granted.  But 
this is nonprejudicial because the Board is granting the 
tinnitus claim, regardless.  And since, for the reasons and 
bases discussed below, the Board is denying the claim for 
PTSD, the downstream effective date element is moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Tinnitus

The service medical records (SMRs) are unremarkable for 
complaints of tinnitus, as are the treatment records since 
service.

In January 2004, the veteran was examined by a VA 
audiologist.  The examiner noted the veteran's reported 
history of noise exposure as a machinist in the engine room 
on board ship during service, as well as a reported head 
injury in service, although a head injury is not documented 
in the service medical records.  The veteran said he had 
constant right-sided tinnitus that had been present for a 
little over two years.  Audiometric testing confirmed the 
veteran had bilateral hearing loss.  The examining 
audiologist concluded it was at least as likely as not 
the hearing loss was attributable to the veteran's military 
service, but that his tinnitus was not attributable to 
service.

The veteran was also evaluated by an ear, nose, and throat 
(ENT) specialist, i.e., an otolaryngologist, a physician - 
in February 2004.  That examiner also took note of the 
veteran's pertinent history but concluded, instead, that both 
his bilateral sensorineural hearing loss and tinnitus more 
likely than not are due to his military service.



Although the record contains conflicting opinions concerning 
the etiology of the veteran's tinnitus, insofar as whether 
this condition is attributable to his military service, the 
favorable opinion of the ENT specialist (otolaryngologist) 
is certainly as probative as the contrary opinion of the VA 
audiologist.  It equally deserves mentioning the RO already 
has conceded service connection for bilateral sensorineural 
hearing loss in an October 2004 rating decision, primarily 
based on these medical opinions mentioned and the audiometric 
data accompanying the VA audiologist's report.  And tinnitus 
frequently results from acoustic trauma of the type that 
precipitated the veteran's bilateral hearing loss.

Consequently, there is at least sufficient evidence 
supporting the claim to raise reasonable doubt concerning the 
cause of the veteran's tinnitus.  And in these situations, 
the doubt is resolved in his favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Therefore, service connection for 
tinnitus is granted.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 
137-138 (1997).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

The veteran's service medical records do not mention any 
complaints, objective clinical findings, or diagnosis 
indicative of a chronic stress-related psychiatric disorder.  
[Note:  VA did not adopt the PTSD nomenclature until 1980, 
after publication of an earlier version of the DSM.]  The 
veteran's DD Form 214 and his service personnel records show 
he served in Vietnam during the Vietnam era.  They do not, 
however, reflect that he was awarded any pertinent medals or 
other decorations, nor do they otherwise indicate he engaged 
in combat against the enemy.  See VAOPGCPREC 12-99 (October 
18, 1999) (requiring his participation in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality, and does not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy).

The post-service treatment records, beginning in 1975, also 
do not show a diagnosis of PTSD (or stress-related mental 
illness) or diagnosis or treatment for any other chronic 
psychiatric disorder either.

A VA psychiatric compensation examiner in January 2004 noted 
the veteran's report that, although he was not in any 
intensive combat situation, the ship he was on was, at one 
point, shot at.  He did not, however, see people getting 
killed or wounded and did not report post-military stressors.  
The examiner indicated the veteran did not have any symptoms 
of PTSD.  Rather, the veteran said he felt depressed because 
his head was "swollen."  He reported mild, intermittent 
symptoms of poor sleep and generally decreased energy.  The 
examiner diagnosed adjustment disorder with depressed mood.

The evidence does not show the veteran engaged in combat with 
the enemy during the Vietnam War.  And he has not otherwise 
reported any independently verifiable stressor.  But most 
importantly, there is no medical evidence confirming he now 
has - or, for that matter, has ever had - PTSD.  The Court 
has held that a current disability is required in order to 
establish service connection, as does § 3.304(f) in the case 
of a claim specifically for PTSD.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In other words, the veteran must 
first establish he has the condition alleged, here PTSD, in 
the way of a clinical diagnosis.  And he has not met this 
threshold minimum evidentiary burden.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  See also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

Therefore, in the absence of medical evidence that the 
veteran currently has PTSD, service connection must be denied 
because the preponderance of the evidence is unfavorable to 
his claim - in turn meaning there is no reasonable doubt to 
resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is denied.


REMAND

The veteran was provided VA compensation examinations by 
orthopedic and neurological examiners in January 2004 to 
evaluate his thoracic spine disability.  Although the 
examiners reported some pertinent clinical findings, neither 
examiner commented on whether the disability caused greater 
limitation of motion due to pain/painful motion, including 
during prolonged use or flare-ups.  Neither did either 
examiner comment on the effect of the disability on the 
veteran's ability to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.

The January 2004 VA compensation examiners did not provide 
sufficient medical information to permit the Board to rate 
the veteran's thoracic spine disability properly, with 
consideration of these relevant factors.  So he must be 
reexamined to obtain this necessary information.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, request up-to-date copies of 
the records of any evaluation or 
treatment, VA or private, he has received 
for his thoracic spine disability.  
Associate all records received with the 
claims file.  



2.  Then schedule the veteran for an 
orthopedic examination.  All indicated 
tests should be completed.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to 
residuals of the veteran's thoracic spine 
fracture.  Consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, premature/excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
thoracic spine disability that develops 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  The AMC must then review the report 
of the examination to ensure it contains 
sufficient information to respond to the 
questions asked.  Any needed corrective 
action must be taken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate the veteran's claim 
for a higher rating for his thoracic 
spine disability in light of the 
additional evidence obtained, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If a higher rating is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case concerning all evidence added 
to the record since the October 2004 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and give them an opportunity to 
respond.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and 
provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


